843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-5917.
Leona Stewart ST. JOHN, Plaintiff-Appellant,v.G. Phillip DEEB, Sr., et al., Defendants-Appellees.

1
United States Court of Appeals, Sixth Circuit.


2
April 6, 1988.


3
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
This pro se plaintiff appeals the district court's judgment dismissing her diversity action.


6
Dissatisfied with the resolution of her Kentucky divorce proceeding, plaintiff sued her ex-husband's attorney, alleging legal malpractice.  Plaintiff also sought to overturn the state court's decision regarding property division.  The district court granted defendant's motion for summary judgment and dismissed the complaint.  Upon review, we affirm the district court's judgment.


7
First, plaintiff may not maintain a malpractice action against her ex-husband's attorney because the defendant owed plaintiff no duty of care because there was no attorney-client relationship between them.  See generally, W. Prosser & W. Keeton, Hornbook on Torts, at 164 (5th ed. 1984).


8
Second, the district court properly declined review of the state court's determination regarding the division of plaintiff's property given the domestic relations exception to federal jurisdiction.   See Hooks v. Hooks, 771 F.2d 935 (6th Cir.1985);  Zak v. Pilla, 698 F.2d 800, 802 (6th Cir.1982) (per curiam).


9
Lastly, the district court's denial of plaintiff's request for a jury trial was justified and not an abuse of discretion.   See Kitchen v. Chippewa Valley Schools, 825 F.2d 1004, 1012 (6th Cir.1987).


10
Consequently, the district court properly granted summary judgment because there was no genuine issue of material fact and the defendants were entitled to judgment as a matter of law.   See Adcock v. Firestone Tire & Rubber Co., 822 F.2d 623, 626 (6th Cir.1987).


11
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation